321 F.2d 89
J. J. (Jake) HARDAWAY and Katie Mae Heidelberg, Appellants,v.UNITED STATES of America, Appellee.
No. 19378.
United States Court of Appeals Fifth Circuit.
August 8, 1963.
Rehearing Denied December 9, 1963.

deQuincy V. Sutton, Meridian, Miss., for appellants.
Jack McDill, Asst. U. S. Atty., Robert E. Hauberg, U. S. Atty., Jackson, Miss., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, John M. Brant, Attys., Dept. of Justice, Washington, D. C., E. Donald Strange, Asst. U. S. Atty., for appellee.
Before PHILLIPS,* CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellants, a brother and sister, were indicted for conspiring with each other and with other named persons to defraud the United States by assisting the other named persons (who were not indicted) to file false claims to obtain social security benefits, in violation of 18 U.S.C. § 286.


2
The jury returned a verdict of guilty against each. The Court sentenced each to imprisonment for three years and to pay a fine of $1,750, but suspended the sentence of imprisonment in each case on condition that the fine be paid on or before January 1, 1962. The appellants were admitted to bail pending this appeal.


3
After a careful review of the record and briefs, we hold that the evidence was sufficient to support the verdict. We find no reversible error in any of the trial judge's rulings. The appellants received a fair trial.


4
The judgment is affirmed.



Notes:


*
 Of the Tenth Circuit sitting by designation